
	

114 S1388 IS: Cuba Normalization Accountability Act of 2015
U.S. Senate
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1388
		IN THE SENATE OF THE UNITED STATES
		
			May 19, 2015
			Mr. Vitter (for himself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the President to submit a plan for resolving all outstanding claims relating to property
			 confiscated by the Government of Cuba before taking action to ease
			 restrictions on travel to or trade with Cuba, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Cuba Normalization Accountability Act of 2015.
 2.DefinitionsIn this Act: (1)Confiscated; confiscationThe terms confiscated and confiscation, with respect to property, have the meanings given those terms in section 401 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6091).
 (2)Cuban Assets Control RegulationsThe term Cuban Assets Control Regulations means part 515 of title 31, Code of Federal Regulations. (3)Economic embargo of CubaThe term economic embargo of Cuba—
 (A)has the meaning given that term in section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023); and
 (B)includes restrictions on travel and trade imposed with respect to Cuba under the Trade Sanctions Reform and Export Enhancement Act of 2000 (22 U.S.C. 7201 et seq.).
 (4)Export Administration RegulationsThe term Export Administration Regulations means subchapter C of chapter VII of title 15, Code of Federal Regulations. (5)United States nationalThe term United States national has the meaning given that term in section 4 of the Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 (22 U.S.C. 6023).
			3.Sense of Congress
 (a)FindingsCongress makes the following findings: (1)On December 17, 2014, President Barack Obama announced his plan to revise United States policy with respect to Cuba by promising engagement and to normalize relations.
 (2)The President, through the Department of the Treasury and the Department of Commerce, has issued revisions to the Cuban Assets Control Regulations and the Export Administration Regulations relating to easing restrictions on travel to and trade with Cuba.
 (3)Those revisions have been implemented pursuant to the discretion of the President to modify licensing authorities under the Cuban Assets Control Regulations and the Export Administration Regulations.
 (4)The Cuban Liberty and Democratic Solidarity (LIBERTAD) Act of 1996 prohibits the full removal of the economic embargo of Cuba and establishes requirements for discretionary licensing authority including through the following provisions:
 (A)Section 205(b)(2)(D) of that Act (22 U.S.C. 6065(b)(2)(D)), which requires the President to take into account the extent to which the Government of Cuba is taking appropriate steps to return to United States citizens (and entities which are 50 percent or more beneficially owned by United States citizens) property taken by the Cuban Government from such citizens and entities on or after January 1, 1959, or to provide equitable compensation to such citizens and entities for such property.
 (B)Section 206 of that Act (22 U.S.C. 6066), which sets forth requirements for determining whether a democratically elected government has been established in Cuba and defines such a government as one that has made demonstrable progress in returning to United States citizens (and entities which are 50 percent or more beneficially owned by United States citizens) property taken by the Cuban Government from such citizens and entities on or after January 1, 1959, or providing full compensation for such property in accordance with international law standards and practice.
 (C)Section 103 of that Act of (22 U.S.C. 6033), which prohibits a United States national or a United States agency from knowingly providing financing for transactions involving any property owned by a United States national that was confiscated by the Government of Cuba.
 (b)Sense of CongressIt is the sense of Congress that the United States should not further pursue efforts to ease restrictions on travel to or trade with Cuba or to otherwise further normalize relations with Cuba until—
 (1)the President submits to Congress the plan described in section 3(b); (2)all property taken by the Cuban Government from United States nationals on or after January 1, 1959, has been returned to such nationals or full compensation for such property has been property has been provided to such nationals; and
 (3)the Government of Cuba provides secure protection for the internationally recognized human rights of the people of Cuba.
				4.Plan for resolving outstanding claims relating to property confiscated by the Government of Cuba
 (a)In generalNotwithstanding any other provision of law, the President may not take any action to ease restrictions on travel to or trade with Cuba under the Cuban Assets Control Regulations, the Export Administration Regulations, or any other regulations relating to the economic embargo of Cuba before the date on which the President submits to Congress the plan described in subsection (b).
			(b)Plan described
 (1)In generalThe plan described in this subsection is a plan of the President for resolving outstanding claims relating to confiscated property to ensure that—
 (A)all property taken by the Government of Cuba from United States nationals on or after January 1, 1959, has been returned to such nationals; or
 (B)full compensation for such property has been provided to such nationals. (2)Assessment relating to certain claimsThe President shall include in the plan described in paragraph (1) an assessment of the effect of planned actions to ease the restrictions described in subsection (a) on claims relating to confiscated property considered by the Foreign Claims Settlement Commission of the United States before the date of the enactment of this Act.
				
